Case 3:17-cv-01104-VLB Document 82-110 Filed 05/15/19 Page 1 of 13




                 Exhibit 110
         Case 3:17-cv-01104-VLB Document 82-110 Filed 05/15/19 Page 2 of 13




  Yale Faculty ofArts and Sciences
   Steps for promotion to Associate Professor (or Professor) with Tenure

   [Last updated: 16 February 2015.]

   Alldocum~nts referenced b~low can be found online on the Faculty Administrative Services website under
   Reitppomtments':&PFoinoti6ris.                                    .

   Notes:
       • In the text below, "department chair" should be read broadly to include chairs of programs with
          appointQJ.ent rights.
       • In cases involving fully joint appointments, one of the departments should take primary administrative
          responsibility for the case, in keeping with whatever conditions are mandated in the Memorandum of
          Understanding (MOU) governing the candidate's case.
       • The tenure and promotion process depends upon a perception and practice of complete confidentiality.
          Department chairs should, at every stage, remind their colleagues of its importance.
       • The dates below do not apply for 2014-15 cases, and they iire aspirational for 2015-2016 cases, These
          dates take full effect for 2016-2017 cases.

   FAST AP policies concerning timetable and criteria for promotion to Associate Professor or Professor with
   Tenure:

         ''Consideration for promotion to tenure will be detached from resource issues .. , fudividuals appointed to
         both tenured associate professor and professor will, in the language of the current Faculty Handbook 'stand
         in competition with the foremost leaders in their fields throughout the world.' Because a tenure appointment
         is without term, irrespective ofrank, it is a forward-looking judgment, even as it is based on achievements to
           a e. expresses e mvers1 s commt men o, an a1 m, a acu ty mem er s ongomg career o ·
         distinguished research and scholarship, disciplinary and interdisciplinary leadership, committed teaching,
         and engaged university citizenship. Criteria for appointment or promotion to associate professor with tenure
         and appointment or promotion to full professor differ in degree, rather than in kind. Tenured associate
         professors are expected to have shown evidence of exceptional accomplishments and future promjs•e that
         makes the sponsoring department confident that within five years they will merit promotion at Yale to the
         rank of professor." (Report of the Faculty ofArts and Sciences Tenure and Appointments Policy Committee,
         5 February 2007)

   Also, as stated in the Faculty Handbook:

         "The criteria for appointment or promotion to the rank of associate professor with tenure differ from those
         for professors in degree rather than kind. Tenured faculty at Yale are expected to stand among the foremost
         leaders in their fields throughout the world. Associate professors with tenure are expected to develop the
         qualities of scholarship that earned them permanent appointments, so that within a reasonable period of time
         their value to the University and their national or international standing will make them suitable candidates
         for professor."

   Annually hy March 1, the department chair (with the assistance of the Office of Facu l!Y Ad1riin.isttatfoe Setvicfos)
   should identify departmental candidates who will be considered for promotion with tenure in the next academic
   year. This list should include:
         • all faculty on term entering their 8th year in the coming academic year beginning July l (or other
           negotiated penultimate year)
         • suitable Associate Professors on Term who will entering their 7th year in the coming academic year
         • others whom the depaitment, in consultation with the candidate and the office of the FAS Dean, have
           deemed appropriate for review.



Steps for promotion to Associate Professor (or Professor) with Tenure      Last updated: Februmy 16, 2015


  ¥yw_~~-6o",,.~-r-,,,~ ~4'.>-~-w<>-~. dJJo/                                                                         lJS'   .,,.,y
                                                                                                                             BYRNE012 566
        Case 3:17-cv-01104-VLB Document 82-110 Filed 05/15/19 Page 3 of 13



  Yale H1ctrlt1' <{Arts a11d Scie11ces                                                                                                          ·. _. ' •.
  Steps for prom~iti"un ro Associate Professor (or Pwfrssor) with Trnllre                                                                          .' •      ·




                                      2. Submit/receive preliminary materials
                                                The candidate provides the department chair with electronic copies of:
                                                         • A detailed academic CV
                                                         • Names ofup to three individuals who might serve as "arms-length"
Candidate/Chair                                            referees (persons, to the best of the department's knowledge, who were
                                                           or are not teachers/mentors/advisors or others who have a close personal           End of
Submit/receive                                             relationshi with the candidate names ofu to three individuals whom
basic materials                                            tl1e candidate believes would not offer a fair assessment of his or her
                                                           work
                                                         • A brief statement of research interests to help guide the department in
                                                           its selection of additional reforees
                                                Note: Additional materials and an updated CV are due on August 18 (see#6
                                                below).
                                      3t' Sel~ct clepartme~itat'review committee :•'
                                               : The det~rlment chair selects a departi~ent~l factiltyi-evi~w·coI11h1htee; .· , . \
                                               ••-typiqally compo§fid of three faculty merp.bets dra\V9:•frotntge poolyf fr1ci.i1tyD
                                               .men1be1's eligible to vote on the case (~ee link forfaculty eiigibility).      . ·. ·.
                                              cibe tj:ep~nine~fchair su,))miti'tlie pr~p:0s~d       tiiffie~h()
                                                                                                            th~ chair       :0£%~ .
                                             ;:~pprppi:iats Area.Committee (B_iqlogical. SQ'ienc;es;Humanities;•P11ysical
                                             ;,, S~t~ripes ~ EJ?:gineering, ,Sociiil Scienp~~) ~d•fqtl;e:f AS Dean(byApril 8),

                                                    ~tI;:;~:ti:/~t;t~~~~;i:~ .~f1l;~t
        it[![l:i1!:~;i.iJi!::ij:l,?i::i :-i!j:;1Ji;i[f                           1        is •'ap~~pye?··~jd. th~---~.o~m ittef•··is.,.




Steps for promotion to Associate Professor (or Professor) with Tenure                                       Last updated: Februa1y 16, 2015                      2



                                                                                                                                                          BYRNE012 567
         Case 3:17-cv-01104-VLB
                   --------------
                  ·~~~
                                  Document 82-110 Filed 05/15/19 Page 4 of 13



  Yale H1wltJ (fArts a11d Sciences
                    1


   Steps for promotion to Associate Profrssor ( or 1'1 ufrssor) with' l ,·11111 c


                        4a, Secure referees: Propose referees and comparison candidates
                           The departmental faculty review committee and/or departmental faculty as a
                           whole identifies 10-15 outside scholars as possible external referees for the
                           promotion, including, when appropriate, some or all of the reviewers
                           suggested by the candidate, Referees should be leading scholars who hold a
                           rank at or above that for which the candidate is being reviewed. In preparing
                           this list, the committee should be aware that, ultimately, at least seven of the
                           letters for this promotion must come from referees who hold an arms-lehgth
                           relation to the candidate (that is, who have not served as the candidate's
                           teacher, mentor, or research collaborator, or .have a conflict of interest), and
                           at least four of these arms-length letters (se~ ~~gJ must come from referees
                           who have not previously written for the candiclate for an appointment or
                           promotion at Yale. Proposed referees should be selected with the aim of
                           providing a fair; informed, and rigorous review reflecting a diversity of
                           viewpoints. At no point in the process should the candidate be informed
                           which referees have been considered or selected.
                           The department (supported, where appropriate, by the chair's assistant)
                           prepares an alphabetized list of proposed referees that includes as much of
                           the following as is feasible to obtain without undue effort (and without
                           revealing the identify of potential reviewers to the candidate):
                              • The name of the referee (in bold)
                              • D~gree information (institution and date [or approximate date if actual
 Departmental                    date is not readily available])           ·
   Review                     • Current position

                              • Major service activities Uournal editorships, etc,)                                   possible after
Propose referees              • Scholarly accomplishments and evidence of eminence (e.g.,                            the committee
and comparison                  bibliography, citation counts, h-index, and/or other disciplinary-                     is approved
  candidates                    appropriate evidence)                                   '
                              • Brief explanation of the appropriateness of the referee for the particular
                                case (expertise, stature, presence in leading department, etc.)
                              • Indication of whether the referee was proposed by the candidate or by
                                the department
                              • Information about whether the referee has written an evaluation of the
                                candidate for a previous Yale appointment or promotion review (please
                                specify)
                              • Indication whether the referee is arms-length or not, with notes about
                                any substantial connection to the candidate such as
                                o whether the reviewer chaired or served on the candidate's dissertation
                                   committee and/or shared a dissertation director with the candidate
                                   and/or was the candidate's teacher or post-doctoral mentor
                                o whether the reviewer and candidates are co-authors and/or have
                                   collaborated on research

                            The departmental faculty review committee also submits to Depatiment
                            Chair a list of three comparison candidates, at least one of which will be
                            "aspirational" in the sense of having already achieved what we hope our
                            candidate may achieve in the decade after promotion. These should be the
                            stars-rising or established-of the field broadly conceived.

                            This list should be accompanied by a sho1i summary of the credentials of

Steps for promotion to Associate Professor (or Professor) with Tenure               Last updared: Februmy 16, 2015                     3




                                                                                                                                   BYRNE012 568
          Case 3:17-cv-01104-VLB Document 82-110 Filed 05/15/19 Page 5 of 13



  Yale Fc1wlt) ofArts 1111d Scie11ces
                    1

  Steps fill' prom:Jt{un to Associate Prnfrssor ( m 1'1ufr,ssu1") with· fr111111'


                           each comparison candidate, identifying the aspirational comparison
                           candidate. This should normally include:                 ·
                             • The name of the comparison candidate (in bold)
                             • Degree information (institution and date [or approximate date if actual
    (cont'd)·                   date is not readily available])
                              • Current position                                                                          (coni'd)
 Departmental                 • Relevant honors
   Review                     • Major service activities Uournal editorships, etc.)                                      As soon as.
  Committee                   • Scholarly accomplishments and evidence of eminence (e.g.,                               possible after -
     1.                         bibliography, citation counts, h-index, or other disciplinary-appropriate              the committee
Propose referees                evidence)                                                                                is approved
and comparison                • Brief explanation of the appropriateness of the comparison candidate for
  candidates                    the particular case (expertise, stature, presence in leading depattment,
                                etc.)

                           The information about referees and comparison candidates will subsequently
                           be included as part of the file the department prepares for the TAC
                           consideration of the case




                        4c, Secure 'referees: Contact approved referees
                           The department chair (or chair's assistant) then sends to each of the approved
                           referees·a copy of the candidate's CV, accompanied by an e-mail, using the
                           standard template:
   Chair or                   • For initial email to referees for promotion of Associate Professor on
Chair's Assistant               Term (without tenure) to Tenure, use this:tentpfa.t~:                                   As soon as the
                              • Forreferees who agree to write a letter (:see'#TbeluW), use this                         list has been
     Contact                    !e111plat~.                                                                            approved, but no
 referees on the                                                                                                       later than June 1
                            The e-mail requests the referee's participation in the review and informs
  approved list
                            them that, if they agree to rtiview the candidate, they will receive access to
                            the materials for review no later than September 1 and that the repo11 will be
                            due six weeks later. Depa11ments are encouraged to offer materials (by mail
                           ·or through a secure website) to review over the summe1: if such materials are
                            available (published books, for example).




Steps for promotion to Associate Professor (or Professor) with Tenure               Last updated: Februa1y ! 6, 2015                   4




                                                                                                                                     BYRNE012 569
                            Case 3:17-cv-01104-VLB Document 82-110 Filed 05/15/19 Page 6 of 13
------··•-••··•.·····•·····•·-..J_   '·-_·c ___   ----    ------_--_-_-_--,c:-,:-.:-: ..- . . • - .·:.:.·.·.:.:.·::




              . Yale R1C11lt) ofArts (//Id S,ieucn  1


                  Stq1s for pr0111~lti°on ro Assoc1,1rc Professor (m Prufrss01) wi1li lui111L




                Chair and                                5.
             Chair';:; Assistant
                                                                                                                                                       No later than
                                                                                                                                                         mid-June
                    Schedule
                    TAC date




             Steps for promotion to Associate Professor (or Professor) with Tenure                                    Last updated: Februmy 16, 2015                   5



                                                                                                                                                                    BYRNE012570
--------------   Case 3:17-cv-01104-VLB Document 82-110 Filed 05/15/19 Page 7 of 13



         Yale fowl!)' qfArts ,111ci Sdeuces
         Steps for promotion to Associate Professor ( or l'rnfrssor) with Tenure


                                            i' ,Joifoal''~iicl
                                                 q411.HfiiN~'exanj~j•~~ni91'.~§~ays· 'clii·~B'·
                                                               itifotroatme•··• ... ,..,,, . . ·
                                                                                                                    :;·,:::;_;·-:;.: ,-;;•.).:; "i:';-.:i:: . ··.
                                                                                                                    ·       ·· ·< .. ~UlP!'.9~ll9tiqps;
                                                                                                                                                                    ;I;.:'!   1   '·.1!,:•1:,:   0;:;:.:




                                                                                                                          ac.;a<lewiciri~4[' · ·                                                   1
                                                                                                                                                                                                    ·'


                         ~}•t,::::i:>:,:I.::::, •:~4xj ul~:·•pti1~#~~f:i4.:.• ,
                                     1                s
                         :::::.·•,.•.<:t•· uniyei-s,lty, cornq,i itte~s)
                          .,., · ·\.\ A}listpf c:urrent1.an~;fqi1nt~ttr. . ,. ,,,
                                         <ipctqr.al,.$tµJ:tepts),,intjipattMth~ir.•~. •··. .·, . . . ,; ,. . ,. . l~K,i,Mc::il\::'~JiJ:t',,:;;:i;:.,·•

                                 Ctl~~l!fa,,ti,,ii,~tltiif;:;' ' , .,.
                                         :t\lfsForan •awaras······111zes &.others·. e'cfal'i:ec:i:>' 'nfrioh''tece1ved


                                      •PtQfessi9pal <>rna.ni~ati9,11~;:fitp,\                        ·· - · · ·· ·
                                                                                                                                                                                  'hCi, 11

                                     '•IV:Jistt)fcolloquiaor                 semfaai/
                             :til!JIJ~i:S!I~t:~t!lit
                                 ' •· .·. ·.wograrij,··anctfutµY~:t1 ,
                                 ,r·· ~?pies•9f(or'li11l{S to),. ,
                                 ;/' )nqludeq:inthe t'fVie\V,fil
                                     ,appropflate Are~iComnit~~1ifBf
                                 ;'/, s9le11ces &E~gine~rihgl. ,. ,. -· .
                                 •, ,~ ::c~pirsi:ofau ijl~/p(rn~tef
                                      •·,cMpt~I'~) that:ar~, r:iqt qir
                                         1i~'b11Jes;·~s''si?tfoffi~(fJnft
                                     "'· ~~mi~ee c~Magic~r~
                                     . E~~i11ee1:ing, and social s




                                         STAGE 1 COMPLETE

                                  PROCEED TO STAGE 2



  Steps for promotion to Associate Professor (or Professor) with Tenure                                             Last updated: Februmy 16, 2015                                                          6




                                                                                                                                                                                                           BYRNE012571
         Case 3:17-cv-01104-VLB Document 82-110 Filed 05/15/19 Page 8 of 13



  Yale Farnlt) o(Art~· a11d Scic11ces
                    1

   Steps for prum~iti"on to Associate Professor ( or Pwfessor) with Tnw1 e


   Stage 2 : 1 '
 Referee and                                                S         7 12                                         Ty11kally done
 Departmental                                               ' tc()S    -                                             t'ar Iy 1·aII
     RcYicw

                        7, Distribute materials to referees
                           The chair's assistant sends emails to those referees who have agreed to
                           review the candidate. The emails include:
Chair's Assistant            • The approved formal letter inviting the referee to evaluate the candidate           Preferably by
                               and describing the information desired (using the standard template).               August 25, but
   Distribute                  For follow-up letter to external referees conce~ningprCJmotion of                    no later than
    materials                  Associate Professor on Term to Tenure use this tem:Qlate                             September 1
   to referees               • The candidate's CV, teaching and research statements, and (depending
                               on disciplinary custom) links to or copies ofrelevant publications
                           Letters of evaluation are due by the agreed date, typically no later than
                           October 15.




                        9. Manage documents and document access
                                                                                       '
                           Beginning when the candidate submits their materials, and       continuing as the
                           referee letters come in, the chair's assistant ensures that all documents are
                           upload~d .in lnterfolio. (The chair's assistant should consult with the Office
                           ofFacultyAdministrative Services if assistance is needed with this task)
Chair's Assistant
                           Mattirials should be organized in such a way that:                                         Beginning
                                                                                                                     September 1
    Manage                    • relevant groups (departmental review committee; eligible department                ·and continuing
 documents and                  faculty; members of the Area Committee) have access through the                      as the letters
document access                 secui·e website to materials at suitable times .                                         arrive
                              • confidential documents are available only to the appropriate individuals
                           Pltiase ensure that all bb11fidertifaliiv~olibie~ are followed.
                           When all materials are received, the case is assigned to the depaitmental
                           faculty review committee.


Steps for promotion to Associate Professor (or Professor) with Tenure            Last updated: Fehrucwy 16, 2015                      7




                                                                                                                                     BYRNE012 572
        Case 3:17-cv-01104-VLB Document 82-110 Filed 05/15/19 Page 9 of 13



  Yale Fl1Clllf) c!fArts 1llld Sciences
                     1


  Steps for promotion to Associate Professor ( or Prnfcssor) with l1:nure0




                                                                                                               ,·.. ,,_.·,,, .. ,.:,;

                                                                                                                ,,•1i


                         11. Deliberate and vote
                                                                                                                1tti~i:tt"              •   ",,;;•:::~/:::   ''''"   •




                            As soon as possible after the required set ofletters has been received and one
                            week after the stated deadline for receipt of any outstanding letters (but no
                            later than mid-November), a faculty meeting is held at which all eligible
                            departmental faculty are invited to paiticipate in discussion of the candidate's
                            materials and to vote formally on the candidate's case.
                               • If more than one depaiiment is voting on the' case Go.int appointment),
                                 no aspect'ofthe deliberations or outcome of the firstdepaitment's
                                 discussion or vote may be revealed to the second depattment prior to the
                                 conclusion of the second department's formal vote.
                               • Formal department 4,eliberations sh~~ld involve ?nlyfaculty members
                                                   to
                                 who are eligible vofo '~c'cordin' to"thc Facul Htr{db;ok. If b
                                 standing department practice or policy, faculty with secondary
    Eligible                     appointments vote in such cases, a copy of this depa1tment policy
 Departmental                    should be submitted to the FAS Dean to be kept.on file, To ensure
  Faculty and                    fairness in deliberations, these Handbook policies must be followed                        Target date:
Chair's Assistant                meticulously,                                                                              early to mid
                               • The depa1t1nent chair should begin formal depaitment deliberations by                       November
Deliberate, vote                 reminding faculty of the  ¢'t,\tedafor pron16tion and the µniversit);'. and
                                 departrne,1t confidentiality polici~s. · · · · ·              · ·· ·
and submit vote
                                 Depending on depaitmental practice, deliberations may continue across
                                 more than one meeting before a formal vote is taken.
                               • According to the Faculty Handbook,"'All voting on multi-year
                                 appointments and promotions must be done with secret ballots."
                               • According to the Faculty Handbook, "For an appointment to be carried
                                 to the appropriate appointment and promotions committee, the
                                 candidate must receive affirmative votes froiµ a majority of those
                                 present and eligible to vote." Abstentions are therefore included in the
                                 total number of votes cast for purposes of determining whether the
                                 candidate receives a majority. A tie vote is noimajority suppmt,
                             At the conclusion of the meeting:
                               • The vote should be recorded by the depa1tment chair on the
                                 Deparhnental FacultyVoteFoi;m available in Interfolio, including a list
                                 of those eligible to vote, those present for the vote, and the outcome of
                                 the vote (yea-nay-abstain). The form should be uploaded into Interfolio
                                 by the chair's assistant and the case assigned to the FAS Dean.
                               • The depaitment chair should remind those present that no member of the


Steps for promotion to Associate Professor ( or Professor) with Tenure          Last updated: Februmy 16, 2015                                                           8




                                                                                                                                                                     BYRNE012 573
       Case 3:17-cv-01104-VLB Document 82-110 Filed 05/15/19 Page 10 of ---------
                                                                        13                                      -          ------------- ----




  Yale Fi1C11lt)• ofArts a11d Scie11ces
  Steps for protu~)ti-on to Associate Professor ( or Profrssor) with 'frnurc


    (cont'd)                   department should.communicate with the cundidate about the outcome
                               of the vote until the chair has had the chance to speak formally with the
   Eligible
                               candidate, and that no iriformation about the details of the vote   ·                  (cont'd)
 Departmental
                               (unanimous/divided), the faculty discussion, or the confidential content
  Faculty and                                                                                                       Target date:
                               of the external review letters should be conveyed to the candidate under
Chair's Assistant                                                                                                   early to mid
                               any circumstances.
                                                                                                                     November

Deliberate, vote
and submit vote




                                                                                    artmental vote
                          If the departmental vote is not favorable, the depaitment chair must:
                                                                                                                     As soon as
   (As needed)               • Notify the FAS Dean and the Area Committee chair of the outcome,                     possible after
     follow .                • Draft a letter (from the department chair) informing the candidate about              department
 procedures for                the outcome. The letter to the candidate must be approved by the FAS.                   meeting
  unfavorable                  Dean before delivery.                                                  '·              (if vote is
  departmental               • Schedule a meeting with the candidate to discuss the outcome.                        unfavorable) .
       vote
                          This completes the process.




                               STAGE 2 COMPLETE

                            PROCEED TO STAGE 3



Steps for promotion to Associate Professor (or Professor) with Tenure          Last updated: Februmy 16, 2015                            9




                                                                                                                                      BYRNE012 574
       Case 3:17-cv-01104-VLB Document 82-110 Filed 05/15/19 Page 11 of 13



  Yale Farnlt-y n.fArts all(/ Sciences
  Steps for promotion to Associ,1te Professor ( or l'wfrssor) with                                Tl'lllll'L'



  Stage 3:                                                                                                                                       Ty11ically done
    Post-                                                                                                                                        in Novcmbe,.,
                                                                                   Steps 13-18
Dcpartm<'.Utal                                                                                                                                    Dcccmbc1· or
   Review                                                                                                                                           .Janual'y


                            xti~f
                             f
          '•;/,;a;,>,·<"::::J .
                                 i.i:~!ftr~~~p~~T:~;L,,                             (in         W#1~lli''~J1/!~,ifJA§fyo/µ,&lP
                                          'Jricltiding abstentions; h.ave v~ted in favor·oft.he case),Jhe yh.~\!'ifa.sG.iStant} •i ...
     ·.<• •,//''''i\•···<•·•·•··a:1 ,, • \ ~on.firms the date,'for the· 'TAP review withthe' chair of the Area.potri/nittee : • ,
                                        '; ~u4 .P[~par~~ th.e Department Case Summat'y artd' submi~s ~ll water\111s :t~' ·• .''
                                          ,. ltiterfolio,Mat{!tiaJs f◊rath~· TAC should conform to. the'guid~line$'Qi.ltlfoed} •
                                   ./ttth~irciac1;~~~1Ji#'           f6Wpi·g1~9ti01{With t~nµr;~: )i: . ' ·>" ,,· ' . ·····' ··.······ ' ••. '
                                  .·; ;: •· .Biologi6aLScibnces·•·"
                                    .'• i'; • Bumariities ' '' · •.•• . .. .· · · .....•....·
                                     ii):: • Ph' sical Sciences & En itiee :
                                   ·. i \ • :soda(Sciences'


     Chair                    14. Present case to TAC
(and Chair of the
                                    The depa1iment chair. (and, if agreed by the Area Committee chairIF AS                                         On scheduled
  Departmental
                                    Dean, the chair of the departmental review committee or another faculty                                          TAC date
    Review
                                    member with expe1iise on the scholarship) presents the case to the TAC.                                      (late November,
   Committee)
                                                                                                                                                   December or
                                       e      vo es on 1e case, an                                                                                     anuary
Present case to
                                    to the department chair.
     TAC

                              1$,,'Con\le:y result ofTAGvote:, ·
                                    .• As :sooq as possibl~aftef the· TAG1ne~tiiig,"the:~epatifu~1fr~h~ir notifie§:JJ!~,j~':.
                                   •. :canditjaJe gft~tl Y<Jsult of tji'e' vote, rt1hi,eip.g~i;g1gjl:i~t t~e 'ca.nciiclate shoµJ,dliiti~

                                    ;:;;i;~~:;;i~ili~ifi}JW!l;:i;f!iii!t/;, . .
                                     (As needed): Follow procedures for unfavorable TAC vote
      Chair
                                    If the TAC vote is not favorable, the department chair must                                                    As soon as
  (As needed)                            • Draft a letter (from the department chair) informing the candidate about                               possible after
     follow                                the outcome. The letter to the candidate must be approved by the FAS                                   TAC meeting
 procedures for                            Dean before delivery.                                                                                    (if vote is
  unfavorable                            • Schedule a meeting with the candidate to discuss the outcome.                                          unfavorable)
    TAC vote
                                     This completes the process.




Steps for promotion to Associate Professor (or Professor) with Tenure                                           Last updated: FebrumJ116, 2015                     10




                                                                                                                                                                BYRNE012575
       Case 3:17-cv-01104-VLB Document 82-110 Filed 05/15/19 Page 12 of 13



  Yale F11culty ofArts a11d Sciences
  Steps for prom.oti.on to Associate Professor ( or Profl.'ssnr) with Tb1111 c




                     17. Convey result of JBPO vote
      Chair               As soon as possible after the JBPO meeting, the department chair notifies the                                As soon as
                          candidate of the result of the vote, remembering that the candidate should be                               possible after
 Convey result            informed only whether the vote was favorable or unfavorable. No                                            JBPO meeting
 of JBPOvote              information about the details of the vote (unanimous/divided) should be .
                          conveyed to the candidate under any circumstances,




                                         ·:,,_-;·:,:e,-:·'.:." .. ,:,,.,,•, -:   ·i.   ''T···



                                                                                                                                            May
                          IftheJI3PO \Tote is favorable, the chair's. assistant complet~s the Faciilt)!                              (if JBPO vote is
Complete faculty
                          t\J:!pofotJI1ent:E'otlll and submits it to (a2~]~'.11c@in@yaJK~ati.  . .. .                                    favorable)
appointment form




Steps for promotion to Associate Professor (or Professol') with Tenure                          Last updated: Pebrum·y I 6, 20 I 5                     11




                                                                                                                                                       BYRNE012576
Case 3:17-cv-01104-VLB Document 82-110 Filed 05/15/19 Page 13 of 13




                                                                      BYRNE012577
